Citation Nr: 0906492	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2005, March 2006 and October 
2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

The Board, in the prior remand of August 2008, requested that 
the Veteran be scheduled for a VA psychiatric examination to 
ascertain the severity of his depression, and to have the 
examining psychiatrist or psychologist provide an opinion 
regarding the relationship, if any, of his claimed depression 
to: 1) service;  or 2) his service-connected bilateral 
hearing loss disability.  In December 2008, the Veteran 
underwent a VA mental disorders examination at the Wichita VA 
Medical Center ("VAMC") with a clinical psychologist.  The 
Board's review of the report of examination finds that the 
examiner did not fully respond to the questions originally 
raised in the August 2008 remand.  For example, the examiner 
indicated that depression was less likely as not permanently 
aggravated by the Veteran's service-connected bilateral 
hearing loss.  However, he also stated that hearing problems 
"may" be a factor, though likely a secondary factor.  He 
did not explain clearly how hearing loss "may" be a 
secondary factor in the Veteran's depression without 
permanently aggravating the Veteran's depression.  Moreover, 
the VA examiner failed to answer whether the Veteran's 
depressive disorder was at least as likely as not (50 percent 
probability or greater) incurred in service, if it was not 
secondary to his service-connected bilateral hearing loss.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has specifically mandated that a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to obtain the 
VA examiner's response to the Board's prior remand questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should arrange for the 
clinical psychologist who interviewed the 
Veteran in December 2008 and who 
conducted his VA examination at the 
Wichita VAMC to review his report and 
then fully respond to the questions posed 
by the Board in its remand of August 
2008.  The claims folder and a copy of 
this remand must be made available to the 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder, and of any 
notes of his December 2008 interview of 
the Veteran, the psychologist then should 
provide an opinion with respect to:
        1.  Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's depression 
was incurred in service, or 
        2.  Whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's depression 
was caused or aggravated as a result of 
his service-connected bilateral hearing 
loss.  
        
If there is evidence of aggravation, the 
examiner should, if possible, discuss to 
what extent the bilateral hearing loss 
aggravates the depression disorder.  The 
rationale for all opinions expressed must 
be clearly set forth by the psychologist 
in his amended report.

2.  The AMC/RO must review the claims 
file and ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



